The following cases in which the Court of Appeals issued published opinions have been
appealed to the Supreme Court:

    1. Franklin Taylor, s/k/a Franklin Wayne Taylor
        v. Commonwealth of Virginia
        Record No. 0956-11-2
        Opinion rendered by Judge Frank on
         October 23, 2012

    2. Orlando Rondell Williams
        v. Commonwealth of Virginia
        Record No. 1031-11-2
        Opinion rendered by Judge Frank on
        October 23, 2012

    3. Michael Tyrone Morgan
        v. Commonwealth of Virginia
        Record No. 1408-11-1
        Opinion rendered by Senior Judge Clements on
        October 23, 2012

    4. Leon Elliott, Jr.
        v. Commonwealth of Virginia
        Record No. 1784-11-1
        Opinion rendered by Judge Kelsey on
        October 23, 2012

    5. William Gabriel Starrs
       v. Commonwealth of Virginia
       Record No. 2516-11-4
       Opinion rendered by Chief Judge Felton on
        October 23, 2012

    6. Tariq Rashad Amin
        v. County of Henrico
        Record No. 0861-11-2
        Opinion rendered by Judge Humphreys on
        October 31, 2012
7. Dejuan Hodgins
    v. Commonwealth of Virginia
    Record No. 0899-11-3
    Opinion rendered by Judge Beales on
    November 6, 2012

8. Scott Edward Knight
    v. Commonwealth of Virginia
    Record No. 0768-11-3
    Opinion rendered by Judge Beales on
    November 13, 2012
   The following cases in which the Court of Appeals issued published opinions have been
disposed of by the Supreme Court:

1. Jontreil Lamar Baker
   v. Commonwealth of Virginia
   Record No. 0162-11-1
   Opinion rendered by Judge Huff
     on November 29, 2011
    Affirmed (120252)

2. Brian Heath Doss
   v. Commonwealth of Virginia
   Record No. 1136-10-3
   Opinion rendered by Judge Huff
    on January 10, 2012
   Refused (120230)

3. Carey Addison Construction Company, Inc., et al.
    v. Gary Herndon
   Record No. 0943-11-3
    Opinion rendered by Judge Humphreys
     on February 7, 2012
    Refused (120629)

4. Chadwich Deshawn Price
   v. Commonwealth of Virginia
   Record No. 0192-11-3
   Opinion rendered by Judge Frank
    on March 13, 2012
   Refused (120608)

5. Tyrone Keith Duggins
   v. Commonwealth of Virginia
   Record No. 2200-10-4
   Opinion rendered by Judge Kelsey
    on March 20, 2012
   Refused (120682)

6. Debra S. Burke
   v. Catawba Hospital, et al.
   Record No. 1565-11-3
   Opinion rendered by Judge McCullough
    on March 20, 2012
   Refused (120652)
7. Maria De Las Mercedes Tizon
   v. Commonwealth of Virginia
   Record No. 1967-10-4
   Opinion rendered by Judge Kelsey
    on April 3, 2012
   Refused (120736)

8. Lisa Michelle Hylton
   v. Commonwealth of Virginia
   Record No. 0055-11-3
   Opinion rendered by Senior Judge Willis
    on April 10, 2012
   Refused (120782)

9. Sandra Lee Austin
   v. Commonwealth of Virginia
   Record No. 1107-11-2
   Opinion rendered by Judge Humphreys
     on April 10, 2012
    Refused (120781)

10. D.L.G.
   v. Commonwealth of Virginia
   Record No. 0725-11-1
   Opinion rendered by Chief Judge Felton
     on April 24, 2012
    Refused (120884)

11. Wal-Mart and Insurance Company of the State of Pennsylvania
   v. Ashley L. Poorman
   Record No. 2085-11-3
   Opinion rendered by Judge Alston
     on April 24, 2012
    Refused (120873)

12. Michael Junior Bellamy
   v. Commonwealth of Virginia
   Record No. 0199-11-4
   Opinion rendered by Chief Judge Felton
     on May 1, 2012
    Refused (120910)

13. Netsanet Beshah
    v. Commonwealth of Virginia
    Record No. 2070-10-4
    Opinion rendered by Judge Frank
     on May 8, 2012
    Refused (120942)
14. Edwin Noe Garcia
   v. Commonwealth of Virginia
   Record No. 0343-11-4
   Opinion rendered by Judge McCullough
    on June 5, 2012
   Refused (121103)

15. Michael Anthony Desposito
   v. Commonwealth of Virginia
   Record No. 0849-11-2
   Opinion rendered by Judge Frank
    on June 5, 2012
   Refused (121224)

16. Matthew Thomas Bennett
    v. Commonwealth of Virginia
    Record No. 1803-11-1
    Opinion rendered by Judge Humphreys
     on August 21, 2012
    Dismissed pursuant to Rule 5:17(a)(2) (121598)

17. Michael J. Klebak
    v. Commonwealth of Virginia
    Record No. 1806-11-1
    Opinion rendered by Judge Humphreys
     on August 21, 2012
    Dismissed pursuant to Rule 5:17(a)(2) (121598)

18. Carl Jay Klein
    v. Commonwealth of Virginia
    Record No. 1807-11-1
    Opinion rendered by Judge Humphreys
     on August 21, 2012
    Dismissed pursuant to Rule 5:17(a)(2) (121598)

19. Commonwealth of Virginia
    v. Charles Lordell Jefferson, Jr.
    Record No. 0012-12-4
    Opinion rendered by Chief Judge Felton
     on October 16, 2012
    Appeal withdrawn (no number assigned)